SBC Communications Inc.


SHORT TERM INCENTIVE PLAN

Plan Effective:      January 1, 1984
Revisions Effective:     January 1, 2002

--------------------------------------------------------------------------------

SHORT TERM INCENTIVE PLAN

TABLE OF CONTENTS


Section  Subject                                                                        Page

1.       Purpose........................................................................1
2.       Definitions....................................................................1
3.       Eligibility....................................................................2
4.       Awards.........................................................................3
5.       Adjustments ...................................................................5
6.       Other Conditions ..............................................................6
7.       Designation of Beneficiaries...................................................6
8.       Plan Administration............................................................7
9.       Modification or Termination of Plan............................................7


--------------------------------------------------------------------------------

SHORT TERM INCENTIVE PLAN

1. Purpose. The purpose of the Short Term Incentive Plan (the "Plan") is to
provide Eligible Employees with incentive compensation based upon the
achievement of financial, service, and operating performance levels and
management effectiveness.


2. Definitions. For purposes of this Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:


  Award Year. “Award Year” shall mean the calendar year for which performance is
used to determine one’s award under the Plan.


  Chairman. “Chairman” shall mean the Chairman of the Board of SBC
Communications Inc.


  Committee. “Committee” shall mean the Human Resources Committee of the Board
of SBC Communications Inc.


  Eligible Employee. “Eligible Employee” shall mean an Officer or a non-Officer
employee of any SBC company who is designated by the Chairman as eligible to
participate in the Plan.


  Officer. “Officer” shall mean an individual who is designated as an officer of
SBC or of any SBC subsidiary for compensation purposes on SBC's records.


  Retirement. “Retirement” shall mean the termination of an Eligible Employee's
employment with SBC or any of its subsidiaries, for reasons other than death, on
or after the earlier of the following dates: (1) the date a participant has
attained age 55, . and, for an individual who becomes a participant on or after
January 1, 2002, has five (5) years of service, or (2) the date the Eligible
Employee has attained one of the following combinations of age and service at
termination of employment on or after April 1, 1997, except as otherwise
indicated below:


Net Credited Service Age 10 Years or more 65 or older 20 Years or more 55 or
older 25 Years or more 50 or older 30 Years or more Any age


  With respect to an Eligible Employee who is granted an EMP Service Pension
under and pursuant to the provisions of the SBC Pension Benefit Plan -
Nonbargained Program (“SBCPBP”) upon termination of Employment, the term
“Retirement” shall include such Eligible Employee’s termination of employment.


  Termination Under EPR. In determining whether an Eligible Employee’s
termination of employment under the Enhanced Pension and Retirement Program
(“EPR”) is a Retirement for purposes of this Plan, five years shall be added to
each of age and net credited service (“NCS”). If with such additional age and
years of service, (1) an Eligible Employee upon such termination of employment
under EPR is Retirement Eligible according to the SBC Supplemental Retirement
Income Plan (“SRIP”) or (2) the Eligible Employee upon such termination of
employment under EPR has attained one of the following combinations of age and
service,


Actual NCS + 5 Years Actual Age + 5 Years 10 Years or more 65 or older 20 Years
or more 55 or older 25 Years or more 50 or older 30 Years or more Any age


  then such termination of employment shall be a Retirement for all purposes
under this Plan and the Eligible Employee shall be entitled to the treatment
under this Plan afforded in the case of a termination of employment which is a
Retirement.


  SBC. “SBC” shall mean SBC Communications Inc.


3. Eligibility. Each Eligible Employee who during an Award Year was in active
service may be eligible for an award under the Plan, as provided under Section 4
below. Employees are not rendered ineligible by reason of being a member of the
Board.


4. Awards. The Committee with respect to Officers, or the Chairman with respect
to non-Officer Eligible Employees, shall approve a Target Award for each
employee eligible for an award under the Plan for each Award Year that the
Committee or the Chairman, as applicable, intends to make awards.


  The Target Award applicable to an employee otherwise eligible for an award
under the Plan for an Award Year shall be prorated over the Award Year or the
employee shall be ineligible for an award, as follows:


  (1) become eligible or ineligible for an award under Plan or change from
one eligible position to another after the beginning of the Award Year prorate
according to time of active service in each eligible position to the nearest
half month


  (2) inter-company transfers prorate for each respective entities' performance
according to time of active service at each entity to the nearest half month


  (3) receipt of Disability Benefits for more than three months in an Award
Year prorate to the day based on service while not receiving Disability Benefits


  (4) receipt of Disability Benefits for three months or less in an Award Year
no reduction is applicable Target Award


  (5) Retirement prorate to date of Retirement


  (6) leave of absence prorate to date leave commences and from date leave
ceases unless otherwise provided by the Committee or the Chairman, as applicable


  (7) death during an Award Year prorate to date of death


  (8) dismissal for cause during or after an Award Year no award


  (9) termination with severance payment prorate to date of termination


  (10) resignation with no severance payment no award


  (11) mandatory termination at age 65 Prorate to date of termination


  A percentage of the Target Award for each Award Year to be distributed to the
award recipient will be determined by the Committee, or Chairman, for Officers
and non-Officer Eligible Employees, respectively, based upon achievement of
performance levels during such Award Year of criteria established by the
Committee, or the Chairman, respectively.


  The criteria established by the Committee for Officers, or the Chairman with
respect to non-Officer Eligible Employees, upon which the percentages of the
Target Awards referred to above are determined shall give due regard, as the
Committee, or the Chairman, as applicable, deems appropriate, to one or more of
the following for the Award Year:


  (a)     Financial performance of SBC, individual operating entities thereof
and/or SBC and its consolidated subsidiaries.


  (b)     Service performance of SBC and of individual operating entities; or
other appropriate operating performance criteria for entities where service
performance is not relevant.


  (c)     Other criteria in lieu of or in addition to the above as determined by
the Committee or the Chairman, as applicable.


  The Committee then with respect to Officers, or the Chairman with respect to
non-Officer Eligible Employees, shall determine the payout of Awards in such
amounts and to such of the Eligible Employees as each may determine in its sole
discretion. Awards shall be paid in cash in the calendar year the awards are
determined, except to the extent that an Eligible Employee has made an election
to defer the receipt of such award pursuant to the SBC Salary and Incentive
Award Deferral Plan or other SBC deferred compensation plan.


  The award to be distributed to an individual may be more or less in the
Committee’s or the Chairman’s discretion, as applicable, including no award,
than the percentage of the Target Award determined for such individual; for
example, the Committee or the Chairman, as applicable, may approve an award
greater than the Target Award, adjusted for performance, based on individual
performance.


5. Adjustments.


  (a)     In order to assure the incentive features of the Plan and to avoid
distortion in the operation of the Plan, the Committee or the Chairman, as
applicable, may make adjustments in the criteria established for any Award Year,
whether before or after the end of the Award Year, to the extent the Committee
or the Chairman, as applicable, deems appropriate, to compensate for or reflect
any extraordinary changes which may have occurred during the Award Year which
significantly alter the basis upon which performance levels were determined.
Such changes may include, without limitation, changes in accounting practices,
tax laws, or other laws or regulations, or economic changes not in the ordinary
course of business cycles.


  (b)     In the event of any change in outstanding shares of SBC by reason of
any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the
Committee or the Chairman, as applicable, shall make such adjustments, if any,
that the Committee or the Chairman, as applicable, deems appropriate in the
performance levels established for any Award Year.


  (c)     The Senior Executive Vice President-Human Resources (or his or her
successor) may approve a new Target Award for any Eligible Employee whose
position is modified by changes in job responsibilities, reorganization, or
otherwise; provided, however, such authority may not be exercised for positions
with a total compensation market rate exceeding $2.0 million (in such a case the
new Target Award shall be approved by the Committee).


6. Other Conditions.


  (a)     No person shall have any claim to be granted an award under the Plan
and there is no obligation for uniformity of treatment of Eligible Employees
under the Plan. Awards under the Plan may not be assigned or alienated.


  (b)     Neither the Plan nor any action taken hereunder shall be construed as
giving to any employee the right to be retained in the employ of SBC or any
subsidiary thereof.


  (c)     SBC or subsidiary thereof, as applicable, shall have the right to
deduct from any award to be paid under the Plan any federal, state or local
taxes required by law to be withheld with respect to such payment.


  (d)     Unless otherwise provided by the Committee, awards under the Plan
shall be excluded in determining benefits under any pension, retirement,
savings, disability, death, or other benefit plans of SBC except where required
by law.


7. Designation of Beneficiaries. An Eligible Employee may designate pursuant to
SBC's Rules for Employee Beneficiary Designations as may hereafter be amended
from time-to-time ("Rules"), which Rules shall apply hereunder and are
incorporated herein by this reference, a beneficiary or beneficiaries to receive
in case of the employee's death all or part of the awards which may be made to
the employee under the Plan. A designation of beneficiary may be replaced by a
new designation or may be revoked by the employee at any time. A designation or
revocation shall be on a form to be provided for the purpose and shall become
effective only when filed with SBC during the employee's lifetime with written
acknowledgement of receipt from SBC. In case of the employee's death, an award
made under the Plan with respect to which a designation of beneficiary has been
made (to the extent it is valid and enforceable under applicable law) shall be
paid to the designated beneficiary or beneficiaries. Any award made to an
employee who is deceased and not subject to such a designation shall be
distributed in accordance with the Rules.


8. Plan Administration.


  (a)     The Committee or the Chairman, as applicable, shall have full power to
administer and interpret the Plan and to establish rules for its administration.
Awards under the Plan shall be conclusively determined by the Committee or the
Chairman, as applicable. Any determinations or actions required or permitted to
be made by the Committee or the Chairman, as applicable, may be delegated by the
Committee or the Chairman in its sole discretion. The Committee or the Chairman,
as applicable, or any delegate thereof, in making any determinations under or
referred to in the Plan shall be entitled to rely on opinions, reports or
statements of officers or employees of SBC and/or of any subsidiary thereof and
of counsel, public accountants and other professional or expert persons.


  (b)     The Plan shall be governed by the laws of the State of Texas and
applicable Federal law.


9. Modification or Termination of Plan. This Plan may be modified or terminated
at any time in accordance with the provisions of SBC's Schedule of
Authorizations. A modification may affect present and future Eligible Employees.


--------------------------------------------------------------------------------

SHORT TERM INCENTIVE PLAN
ADMINISTRATIVE GUIDELINES

TABLE OF CONTENTS


Section  Subject                                                                          Page

1.       Purpose........................................................................  1
2        Award Process..................................................................  1
3.       Performance Criteria...........................................................  1&2
4.       Funding........................................................................  2
5.       Distribution of Awards.........................................................  2&3
6.       Changes/Exceptions.............................................................  3


--------------------------------------------------------------------------------

SHORT TERM INCENTIVE PLAN
ADMINISTRATIVE GUIDELINES

1. Purpose. The purpose of these Guidelines is to outline the procedures to be
followed in administering SBC's Short Term Incentive Plan (the “Plan”).


2. Award Process. The Committee shall approve a Target Award for each eligible
Officer. The Chairman shall approve a Target Award for each non-Officer Eligible
Employee. These Target Awards are based on market-based rates established for
each Eligible Employee and shall generally be established in January of the
Award Year.


  Annual financial and/or other performance objectives for Officers for an Award
Year shall be approved by the Committee each year, generally in January of the
Award Year. Objectives for non-Officer Eligible Employees shall be approved by
the Chairman. Annual financial and/or other performance results (upon which the
payment of Awards for Officers shall be based), maximum funding levels, and
payout recommendations requiring Committee approval, will be submitted to and
approved by the Committee after the Award Year is completed. Results for
non-Officer Eligible Employees shall be approved by the Chairman.


  An individual’s Target Award will be prorated over the Award Year, if
applicable, according to Section 4 of the Plan.


  Target Awards will be adjusted for distribution based upon achievement during
the Award Year, of the financial and/or other performance criteria established
by the Committee or the Chairman, as applicable. Discretionary awards may also
be granted as described in Section 5, to be paid out of funds from the
Discretionary Pools.


3. Performance Criteria. The performance criteria established by the Committee
or the Chairman, as applicable, may be one or more of the following:


 
 * Financial Performance Criteria

  Achievement of Value Added objectives or other financial objectives (e.g.,
gross contributions, revenues, net income, operating contribution, etc.) will be
used as financial performance criteria for all entities.


  Value Added shall be a measure of earnings above a return required by
investors (i.e., generally, net operating contribution less a capital charge).


  Value Added or other financial measurement’s performance is determined after
adjustment in accordance with the following:


  In order to assure the incentive features of the Plan and to avoid distortion
in the operation of the Plan, the Committee or the Chairman, as applicable,
shall make adjustments in the criteria established for any Award Year, whether
before or after the end of the Award Year to compensate for or reflect any
extraordinary changes which may have occurred during the Award Year which alter
the basis upon which performance levels were determined. Such changes include
the following: accounting changes, extraordinary items, income from discontinued
operations, and the impact of material events that have been publicly disclosed.


 
 * Other Performance Criteria

  Other performance criteria may include, but are not limited to, Value Drivers,
i.e., quantifiable operational and other indicators, such as revenue growth,
customer or subscriber growth, operating margin, etc., that are tied to the
strategy of the operating entity and are key barometers of value creation.


4. Funding. Each year, a maximum funding level of 1.0 percent of reported SBC
net income (before any extraordinary loss and/or cumulative effect of changes in
accounting principles) minus amounts paid as Key Executive Officer Short Term
Award(s) pursuant to the 1996 Stock and Incentive Plan and/or the 2001 Incentive
Plan shall be available to payment or awards under the Plan with respect to the
preceding Award Year.


5. Distribution of Awards. Awards for the preceding Award Year will generally be
distributed after completion of the Award Year in accordance with the following
paragraphs. Distribution of all awards is subject to approval by the Committee
or the Chairman, as applicable, generally obtained in January following the
completion of an Award Year.


  Formula-Driven Awards -


  The Committee, or the Chairman, as applicable, shall establish financial
and/or other performance objectives for SBC and such other entities as deemed
appropriate by the Committee or the Chairman, as applicable.


  A percentage of the Target Award for the preceding Award Year is paid to
Officers and to non-Officer Eligible Employees in each entity based on the
achievement of applicable financial and/or other performance results of their
entity.


  Discretionary Pools -


  After determination of formula-driven awards, the Committee for Officers and
the Chairman for non-Officer Eligible Employees may establish Discretionary
Pools to reward individuals and/or entities for exceptional performance. Maximum
funding available for Discretionary Pools is the maximum funding level described
in Section 4 less the formula-driven amounts distributed.


  The Committee or the Chairman, as applicable, will determine funding for each
pool and provide guidelines for distribution of awards. The following are
examples of factors that may be considered:


 
 * Financial results above objective
 * Outstanding customer service results
 * Advancement of workforce diversity
 * Outstanding individual contribution

  The Chairman will recommend to the Committee the discretionary awards for
officers reporting directly to the Chairman.


6. Changes/Exceptions. Changes in these Guidelines and exceptions to their
provisions may be authorized by the Committee.
